Hile, O. J.
Section 612 of the Penal Code is as follows: “If any person shall catch or take any fish witli seine, net, gig, or spear-, or like device from any of the waters of this State, between the first day of February and j;he first day of July in each year, except with hook and line, he shall be guilty of a misdemeanor.” The accusation against the plaintiff in error alleged that he “did' on the 20th day of May, 1912, in county aforesaid, unlawfully and with force and arms, catch and take fish from, the watefs of Flint river, with a basket commonly called a fish basket, contrary to the laws of said State,” etc. A demurrer was filed, setting up that no offense was described in the accusation, and that it did not show, with the certainty required by law, “the means or instrument with which the accused is charged with catching and taking fish,” and that it failed to allege that the taking of the fish was in the closed season. The demurrer was properly overruled. [a) The allegation that the criminal act was committed on the 20th day of May, 1912, was sufficient to charge that it was within the closed season, the closed season fixed by the statute being the period extending from the first day of February to the first day of July. (Z>) It was not necessary to allege that the “fish basket” used by the accused was a device like a “seine, net, gig, or spear,” for, whether a “like device” or not, the statute expressly says that between the dates specified no fish shall be caught or taken from any of the waters of this State, “except with hook and line.” Judgment affirmed.